964 N.E.2d 854 (2012)
INDIANA-KENTUCKY ELECTRIC CORPORATION, Appellant,
v.
SAVE THE VALLEY, et al., Appellees.
No. 49S02-1202-MI-72.
Supreme Court of Indiana.
March 22, 2012.

PUBLISHED ORDER
By order dated February 7, 2012, the Court granted transfer of jurisdiction in this appeal. After further review, including oral argument, the Court has determined that transfer of jurisdiction was improvidently granted. Accordingly, the order granting transfer of jurisdiction is VACATED. The transfer petition filed by the Appellant is DENIED. The Court of Appeals opinion, Indiana-Kentucky Elec. Corp. v. Save the Valley, Inc., 953 N.E.2d 511 (Ind.Ct.App.2011), is no longer vacated and is REINSTATED. This appeal is at an end. See Ind. Appellate Rule 58(B).
The Clerk is directed to certify this appeal as final, send copies of this order to counsel of record, and post this order on the Court's website. Thomson Reuters is directed to publish this order in the bound volumes of this Court's decisions.
All Justices concur, except SHEPARD, C.J., and DAVID, J., who vote to grant transfer.